PER CURIAM.*
The previously issued Per Curiam is amended to read as follows:
Writs in this case were improvidently granted. We find the date of knowledge by plaintiff of tender of payment by Motors Insurance Company was May 15, 1991. We reinstate the First Circuit Court of Appeal judgment of June 29, 1992, and remand to the trial court for a determination of amounts owed in accordance with this decision.
All parties are granted the right to apply for rehearing if deemed appropriate.

 Calogero, C.J. not on panel. Rule IV, Part 2, § 3.